Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 9, 2017

                                       No. 04-16-00740-CR

                                   Fernando CANO-GARCIA,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2016CR000427 D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                          ORDER
        The appellant’s motion for extension of time to file brief is granted. The appellant’s brief
is due on March 3, 2017.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2017.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court